     Case 1:21-cv-00091-DAD-HBK Document 13 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE AVALOS,                                    No. 1:21-cv-00091-NONE-HBK
12                       Plaintiff,                    VOLUNTARY DISMISSAL WITH
                                                       PREJUDICE UNDER FED. R. CIV. P. 41
13          v.                                         (a)(1)(A)(i)
14   MOHAMED HAMOOD ALHALEMI, et                       ORDER TO CLERK TO ASSIGN TO
     al.,                                              DISTRICT JUDGE
15
                         Defendants.                   (Doc. No. 12)
16

17

18          On March 24, 2021, plaintiff filed a Notice of Voluntary Dismissal citing Fed. R. Civ. P.

19   41(a)(1)(A)(i) advising the court that plaintiff is dismissing this case with prejudice and each

20   party will bear their own respective fees and costs. (Doc. No. 12). No defendant has answered

21   nor moved for summary judgment.

22          Accordingly:

23          The Clerk of Court shall enter a dismissal with prejudice under Fed. R. Civ. P.

24          41(a)(1)(A)(i), terminate all pending motions, assign this case to a district judge and close

25          this case.

26
27

28
                                                       1
     Case 1:21-cv-00091-DAD-HBK Document 13 Filed 03/26/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   March 25, 2021
 4                                            HELENA M. BARCH-KUCHTA
                                              UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
